The defendant was tried and convicted upon a bill of indictment charging him with an assault with intent to commit rape, and from judgment of imprisonment, predicated on the verdict, appealed to the Supreme Court, assigning error.
The exceptions most stressfully argued on this appeal by the appellant, both orally and by brief, are the ones which relate to the court's refusal to grant the defendant's motion to dismiss the action or for judgment of nonsuit duly lodged when the State had produced its evidence and rested its case and renewed after all the evidence was concluded, G.S., 15-173.
The defendant's appeal is virtually from the finding of the jury. We have carefully examined the record and are of the opinion that there is sufficient competent evidence to sustain the allegations of the indictment. *Page 770 
We have also considered all the exceptions set out in the appellant's brief and are of the opinion that no error prejudicial to the defendant was committed either in the ruling of the court upon the admission or exclusion of evidence, or in the charge to the jury.
Since no new questions are presented on this appeal, it is not deemed necessary or expedient to discuss the exceptions set out in detail.
In the trial before the Superior Court we find
No error.